DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the amendment and response filed on 01/07/2022.
Claims 1, 4, 11, 14, and 20 have been amended.
Claims 1-20 are currently pending and have been examined.



















Claim Interpretation

After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.

Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Statement of Statutory Basis, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph

The following is a quotation of 35 U.S.C. 112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Response to Arguments

Applicant’s arguments received 01/07/2022 with respect to the prior art rejections have been considered but are moot in view of the new ground(s) of rejection.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).



s 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sher (USPGP 2018/0322597 A1) hereinafter SHER, in view of Balaraman et al. (USPGP 2019/0303942 A1), hereinafter BALARAMAN, and further in view of Sierra et al. (USPGP 2020/0250676 A1), hereinafter SIERRA.

Claims 1, 11, and 20:
SHER as shown below discloses the following limitations:
obtaining risk assessment information by performing risk assessment on a user; (see at least paragraphs 0005, 0018, 0106)
obtaining a digital identity of the user; (see at least paragraphs 0033, 0041)
creating a first verifiable claim based on the digital identity and the risk assessment information by using a first blockchain, wherein the first verifiable claim comprises the risk assessment information; (see at least Figure 5 as well as associated and related text)
generating a risk assessment card corresponding to the user based on the storage credential and the first verifiable claim, (see at least paragraphs 0005, 0018, 0106)
SHER does not specifically disclose the following limitations, but BALARAMAN as shown does:
uploading the first verifiable claim to a second blockchain and obtaining a storage credential of the first verifiable claim in the second blockchain; (see at least Figures 1, 2 as well as associated and related text)
…wherein the second blockchain is connected to a service processing platform; (see at least Figures 1, 2 as well as associated and related text)
In response to determining, providing access to the service processing platform to obtain the risk assessment information of the user from the second blockchain. (see at least Figures 1, 2 as well as associated and related text)
In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of SHER with the technique of BALARAMAN because, “Payment networks include various systems for processing transactions between merchants and BALARAMAN: paragraphs 0002-0003).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).
The combination of SHER/BALARAMAN does not specifically disclose:
wherein a status information of the first verifiable claim is stored in the first blockchain;
determining that the risk assessment card is used by the service processing platform;
SIERRA, however, i9n at least paragraphs 0044, 0065, 0086, 0098, and 0102 does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of SHER/BALARAMAN with the technique of SIERRA because, “Payment networks include various systems for processing transactions between merchants and customers.  Merchants are members of the payment network and the merchants may be authorized to BALARAMAN: paragraphs 0002-0003).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).











Claims 2 and 12:
The combination of SHER/BALARAMAN/SIERRA discloses the limitations as shown in the rejections above.  SHER further discloses the following limitations:
creating the first verifiable claim of the risk assessment information based on the digital identity and the risk assessment information by using the first blockchain comprises:
sending the digital identity and the risk assessment information to the first blockchain; and
receiving identification information of the first verifiable claim and the first verifiable claim from the first blockchain.
See at least paragraphs 0005, 0018, 0047, 0072, 0106, and 0183.

Claims 3 and 13:
The combination of SHER/BALARAMAN/SIERRA discloses the limitations as shown in the rejections above.  SHER further discloses the following limitations:
creating the first verifiable claim of the risk assessment information based on the digital identity and the risk assessment information by using the first blockchain comprises:
creating the first verifiable claim based on the digital identity and the risk assessment information; and
writing identification information of the first verifiable claim to the first blockchain.
See at least paragraphs 0005, 0018, 0047, 0072, 0106, and 0183.

Claims 4 and 14:
The combination of SHER/BALARAMAN/SIERRA discloses the limitations as shown in the rejections above.  BALARAMAN further discloses the following limitations:
uploading the first verifiable claim to the second blockchain comprises:
encrypting the first verifiable claim based on a public key corresponding to the digital identity to obtain a first ciphertext corresponding to the first verifiable claim; and
uploading the first ciphertext to the second blockchain.
See at least Figures 1, 2 as well as associated and related text; paragraph 0032, 0038, 0042, and 0046.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of SHER with the technique of BALARAMAN because, “Payment networks include various systems for processing transactions between merchants and customers.  Merchants are members of the payment network and the merchants may be authorized to charge to customer accounts.  Customers have a transaction account with the payment network.  To complete a transaction, a merchant typically transmits a payment request (or settlement) to the payment network with transaction details and the customer account information.  Typically, the payment network authorizes the payment request by assessing a transaction risk and/or debiting the transaction account. Fraud occurring during transactions cost consumers, merchants, issuers, and other parties billions of dollars a year.  Systems and third parties supported by the payment network and configured to detect and report fraud may further increase costs associated with security and infrastructure.  Additionally, reports of known fraud or suspected fraud may not occur in real time.  Such delays at least partially reduce the ability of the payment network to accurately and quickly detect fraud as transactions are processed and before the transaction is completed.” (BALARAMAN: paragraphs 0002-0003).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).






Claims 5 and 15:
SHER/BALARAMAN/SIERRA discloses the limitations as shown in the rejections above.  SHER further discloses the following limitations:
the method further comprises:
obtaining an authorization request sent by the user, wherein the authorization request requests permission for the service processing platform to obtain the risk assessment information of the user; and
creating a second verifiable claim based on the authorization request, wherein the second verifiable claim claims that the service processing platform is granted the permission to obtain the risk assessment information of the user.
See at least paragraphs 0030, 0041, 0047, and 0134.

Claims 6 and 16:
The combination of SHER/BALARAMAN/SIERRA discloses the limitations as shown in the rejections above.  BALARAMAN further discloses the following limitations:
the method further comprises, after creating the second verifiable claim based on the authorization request:
encrypting the second verifiable claim based on a public key corresponding to the digital identity to generate a second ciphertext corresponding to the second verifiable claim; and
uploading the second ciphertext corresponding to the second verifiable claim to the second blockchain.
See at least Figures 1, 2 as well as associated and related text; paragraph 0032, 0038, 0042, and 0046.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of SHER with the technique of BALARAMAN because, “Payment networks include various systems for processing transactions between merchants and BALARAMAN: paragraphs 0002-0003).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claims 7 and 17:
The combination of SHER/BALARAMAN/SIERRA discloses the limitations as shown in the rejections above.  SHER further discloses the following limitations:
the first verifiable claim further comprises at least one of the following:
a risk assessment number, the digital identity of the user, a digital identity of a risk assessment platform, and time of generation of the risk assessment information.
See at least paragraphs 0005, 0018, 0047, 0072, 0106, and 0183.




Claims 8 and 18:
SHER/BALARAMAN discloses the limitations as shown in the rejections above.  SHER further discloses the first blockchain stores status information representing whether the first verifiable claim is valid, and the status information is set to valid when the first verifiable claim is created. See at least paragraphs 0030, 0042, and 0046.

Claims 9 and 19:
The combination of SHER/BALARAMAN/SIERRA discloses the limitations as shown in the rejections above.  SHER further discloses obtaining the digital identity of the user comprises: searching pre-generated digital identities corresponding to users for the digital identity corresponding to the user. See at least paragraphs 0019, 0026, and 0038.

Claim 10:
The combination of SHER/BALARAMAN/SIERRA discloses the limitations as shown in the rejections above.  SHER further discloses obtaining the digital identity of the user comprises: creating the digital identity of the user based on identification information corresponding to the user on a risk assessment platform or information about an account logged into by the user during the risk assessment on the risk assessment platform. See at least paragraphs 0033, 0068, and 0077.










Examiner’s Note – Electronic Communications

The U.S. Patent & Trademark Office’s (USPTO) policy regarding communications between examiners and Applicant s via the internet is set forth in MPEP 502.03: 
“Without a written authorization by Applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122... Where a written authorization is given by the Applicant, communications via Internet e-mail...may be used. In such case, a printed copy of the Internet email communications MUST be ... entered in the patent application file.”

In addition, Article 8 of the Patent Internet Usage Policy (which is reproduced in MPEP §502.03, subsection V) states in part:
“Internet e-mail shall NOT be used to conduct an exchange of communications similar to those exchanged during telephone or personal interviews unless a written authorization has been given under Patent Internet Usage Policy Article 5 to use Internet e-mail. In such cases, a paper copy of the Internet e-mail contents MUST be made and placed in the patent application file...in the same manner as an Examiner Interview Summary Form is entered.”

The Office has a policy of only communicating with the Applicant s by email, calendar/scheduler applications, or video conferencing tools with Applicant’s informed consent. As noted in Article 6 of the Patent Internet Usage Policy, “[t]he misrepresentation of a sender's identity (i.e., spoofing) is a known risk when using electronic communications. Therefore, Patent Organization users have an obligation to be aware of this risk and conduct their Internet activities in compliance with established procedures.” Office employees are not permitted to communicate with Applicant s regarding a patent application via Internet e-mail unless there is written authorization by the Applicant s in the application file. Applicant is encouraged to submit form PTO/SB/439 to accommodate email correspondence.

CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Non Patent Literature:

CONSENSYS.  Blockchain in Digital Identity. (08 October 2019).  Retrieved online 10/09/2021. 
https://www.google.com/search?q=blockchain++risk+assessment+digital+identity+verifiable+claim&source=lnt&tbs=cdr%3A1%2Ccd_min%3A%2Ccd_max%3A09%2F21%2F2020&tbm=

Foreign Art:

FUKADA AKIRA et al. (JP 2019/219780 A).  PERSONAL INFORMATION MANAGEMENT SYSTEM, AND SERVICE PROVIDING SYSTEM, METHOD AND PROGRAM.

PENG TIANCAI et al.  (CN 110519261 A). Risk assessment method for cross-chain operation. 

DU BIAN et al.  (CN 111415158 A).  Risk control method and system based on block chain.
01/07/2022 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).








Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)